[Cite as State v. Gabbard, 2021-Ohio-3646.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY



 STATE OF OHIO,                                       :

        Appellee,                                     :           CASE NO. CA2020-12-125

                                                      :                   OPINION
     - vs -                                                               10/12/2021
                                                      :

 SHANE M. GABBARD,                                    :

        Appellant.                                    :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                   Case Nos. CR2019-05-0695; CR2019-05-0725


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Michele Temmel, for appellant.


        S. POWELL, J.

        {¶ 1} Appellant, Shane M. Gabbard, appeals his conviction in the Butler County

Court of Common Pleas after he pled guilty to one count of aggravated possession of

drugs.1 For the reasons outlined below, we affirm in part, reverse in part, and remand for

the limited purpose of resentencing.


1. Gabbard was also convicted of having weapons while under disability and failing to comply with an order
or signal of a police officer. Gabbard, however, has not challenged his conviction for either of those two
offenses. This court's review is therefore limited to Gabbard's conviction for aggravated possession of drugs
only.
                                                                     Butler CA2020-12-125

       {¶ 2} On May 29, 2019, the Butler County Grand Jury returned a multi-count

indictment against Gabbard that included one count of aggravated possession of drugs in

violation of R.C. 2925.11(A), a second-degree felony. According to the bill of particulars,

this charge arose after Gabbard was found in possession of 19.34 grams of

methamphetamine while in Butler County, Ohio on March 28, 2019.

       {¶ 3} On September 11, 2019, Gabbard entered a guilty plea to the aggravated

possession of drugs offense as charged in the indictment. Prior to accepting Gabbard's

guilty plea, the trial court advised Gabbard that the maximum penalty he faced for that

offense was a "maximum stated prison term of up to eight years and a maximum fine of up

to $15,000." The trial court also advised Gabbard that "[a] prison term with respect to this

charge is mandatory" and that Gabbard would be sent to prison for "anywhere from two to

eight years; two being the minimum." The trial court further advised Gabbard, in pertinent

part, the following:

              As I've already indicated, the Court's required to impose a
              mandatory sentence on you with respect to the aggravated
              possession of drugs charge. But there is a wide sentencing
              range. But if I gave you the maximum sentence, I could give
              you eight years on that charge.

       {¶ 4} Following these advisements, the trial court asked Gabbard if he understood,

to which Gabbard responded, "Yes, Your Honor."

       {¶ 5} On October 15, 2019, the trial court sentenced Gabbard on the aggravated

possession of drugs offense to a mandatory, definite five-year prison term. Prior to issuing

its sentencing decision, the trial court stated that the maximum penalty Gabbard faced for

that offense was a prison term of "up to eight years" and that "[t]he sentencing range is two

to eight years." Gabbard now appeals his conviction, raising two assignments of error for

review.

       {¶ 6} Assignment of Error No. 1:

                                             -2-
                                                                     Butler CA2020-12-125

      {¶ 7} MR. GABBARD'S SENTENCE WAS CONTRARY TO LAW.

      {¶ 8} In his first assignment of error, Gabbard argues the trial court erred by

sentencing him to a mandatory, definite five-year prison term when the trial court should

have instead sentenced him to an indefinite prison sentence pursuant to the then newly

enacted Reagan Tokes Law, Ohio's indefinite sentencing structure as set forth in R.C.

2967.271. The state concedes, and we agree, that the trial court erred by sentencing

Gabbard to a mandatory, definite five-year prison term when the trial court should have

instead sentenced Gabbard to an indefinite prison sentence under the Reagan Tokes Law.

Gabbard committed the offense of aggravated possession of drugs on March 28, 2019, six

days after the Reagan Tokes Law became effective on March 22, 2019, thereby rendering

the offense a qualifying second-degree felony subject to Ohio's indefinite sentencing

structure. Therefore, because the trial court erred by sentencing Gabbard to a mandatory,

definite term rather than an indefinite prison sentence pursuant to the Reagan Tokes Law,

Gabbard's sentence was contrary to law. Accordingly, Gabbard's first assignment of error

has merit and is sustained.

      {¶ 9} Assignment of Error No. 2:

      {¶ 10} MR. GABBARD'S PLEA WAS NOT KNOWINGLY, INTELLIGENTLY, AND

VOLUNTARILY MADE.

      {¶ 11} In his second assignment of error, Gabbard argues the trial court erred by

finding his guilty plea to aggravated possession of drugs was knowingly, intelligently, and

voluntarily entered given the trial court's failure to comply with Crim.R. 11(C)(2)(a) by not

properly advising him that the maximum penalty he faced included an indefinite sentence

of eight to 12 years in prison in accordance with the Reagan Tokes Law rather than a

maximum, mandatory eight-year prison term.

      {¶ 12} "'When a defendant enters a plea in a criminal case, the plea must be made

                                             -3-
                                                                        Butler CA2020-12-125

knowingly, intelligently, and voluntarily. Failure on any of those points renders enforcement

of the plea unconstitutional under both the United States Constitution and the Ohio

Constitution.'" State v. Tipton, 12th Dist. Madison No. CA2020-05-011, 2021-Ohio-1128, ¶

10, quoting State v. Engle, 74 Ohio St.3d 525, 527 (1996). "Crim.R. 11(C) prescribes the

process that a trial court must use before accepting a plea of guilty to a felony." State v.

Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, ¶ 11. The rule "ensures an adequate record

on review by requiring the trial court to personally inform the defendant of his rights and the

consequences of his plea and determine if the plea is understandingly and voluntarily

made." State v. Stone, 43 Ohio St.2d 163, 168 (1975). This requires the trial court to notify

the defendant of the constitutional rights set forth in Crim.R. 11(C)(2)(c). State v. Oliver,

12th Dist. Clermont No. CA2020-07-041, 2021-Ohio-2543, ¶ 41. This also requires the trial

court to make the required determinations and give the necessary warnings set forth in

Crim.R. 11(C)(2)(a) and (b). Id.

       {¶ 13} Specifically, Crim.R. 11(C)(2) provides that, in felony cases, the trial court may

refuse to accept a plea of guilty or a plea of no contest, and shall not accept a plea of guilty

or no contest, without first addressing the defendant personally and doing the following:

              (a) Determining that the defendant is making the plea
              voluntarily, with understanding of the nature of the charges and
              of the maximum penalty involved, and, if applicable, that the
              defendant is not eligible for probation or for the imposition of
              community control sanctions at the sentencing hearing.

              (b) Informing the defendant of and determining that the
              defendant understands the effect of the plea of guilty or no
              contest, and that the court, upon acceptance of the plea, may
              proceed with judgment and sentence.

              (c) Informing the defendant and determining that the defendant
              understands that by the plea the defendant is waiving the rights
              to jury trial, to confront witnesses against him or her, to have
              compulsory process for obtaining witnesses in the defendant's
              favor, and to require the state to prove the defendant's guilt
              beyond a reasonable doubt at a trial at which the defendant

                                              -4-
                                                                          Butler CA2020-12-125

               cannot be compelled to testify against himself or herself.

       {¶ 14} In State v. Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765, "the Ohio Supreme

Court addressed a trial court's compliance with Crim.R. 11(C) and the method of reviewing

a trial court's plea colloquy to ensure that a defendant's plea is knowingly and voluntarily

entered." State v. Broughton, 12th Dist. Clinton No. CA2020-09-011, 2021-Ohio-2987, ¶

16. As the Ohio Supreme Court explained, aside from two exceptions, "a defendant is not

entitled to have his plea vacated unless he demonstrates he was prejudiced by a failure of

the trial court to comply with the provisions of Crim.R. 11(C)." Dangler at ¶ 16. The first

exception occurs "[w]hen a trial court fails to explain the constitutional rights [set forth in

Crim.R. 11(C)(2)(c)] that a defendant waives by pleading guilty or no contest[.]" Id. at ¶ 14.

When this occurs, "we presume that the plea was entered involuntarily and unknowingly,

and no showing of prejudice is required." Id. The second exception occurs as a result of

"a trial court's complete failure to comply with a portion of Crim.R. 11(C)[.]" (Emphasis sic.)

Id. at ¶ 15. This, too, "eliminates the defendant's burden to show prejudice." Id. Therefore,

as set forth in Dangler, the questions to be answered when reviewing a trial court's plea

colloquy under Crim.R. 11(C) are threefold:

               (1) has the trial court complied with the relevant provision of the
               rule? (2) if the trial court has not complied fully with the rule, is
               the purported failure of a type that excuses a defendant from the
               burden of demonstrating prejudice? and (3) if a showing of
               prejudice is required, has the defendant met that burden?

Id. at ¶ 17.

       {¶ 15} In this case, the only dispute is whether Gabbard's guilty plea was knowingly,

intelligently, and voluntarily entered given the trial court's failure to comply with Crim.R.

11(C)(2)(a) by not properly advising Gabbard that the maximum penalty he faced included

an indefinite sentence of eight to 12 years in prison under the Reagan Tokes Law rather

than a maximum, mandatory eight-year prison term. "The maximum-penalty advisement is

                                                -5-
                                                                      Butler CA2020-12-125

not a constitutional requirement" set forth in Crim.R. 11(C)(2)(c). Dangler, 2020-Ohio-2765

at ¶ 23. Therefore, because this dispute involves the trial court's failure to comply with the

maximum penalty portion of Crim.R. 11(C)(2)(a), the question becomes whether the trial

court "completely" failed to comply with the maximum penalty portion of that rule when it did

not properly advise Gabbard of the maximum penalty he faced, thereby alleviating the need

for him to demonstrate prejudice before his guilty plea could be vacated. See, e.g., Tipton,

2021-Ohio-2987 at ¶ 15-16 (trial court's failure to properly advise appellant that he was

subject to a mandatory term of five years of postrelease control rather than an optional

three-year postrelease control term was not a complete failure to comply with Crim.R.

11[C][2][a] that would alleviate the need for appellant to demonstrate prejudice before his

plea could be vacated).

       {¶ 16} Applying the test set forth in Dangler to the case at bar, we find that although

the trial court failed to comply with Crim.R. 11(C)(2)(a) when it did not properly advise

Gabbard that the maximum penalty he faced included an indefinite sentence of eight to 12

years in prison under the Reagan Tokes Law, the trial court's failure was not the type of

failure that would excuse Gabbard from demonstrating prejudice on appeal.

       {¶ 17} "A criminal sentence consists of several distinct components, including a

prison sentence, a fine, postrelease control, and where applicable, certain criminal statutory

registration and notification requirements." State v. Fabian, 12th Dist. Warren No. CA2019-

10-119, 2020-Ohio-3926, ¶ 20. "[A] trial court's total failure to inform a defendant of a

distinct component of the maximum penalty during a plea colloquy constitutes a complete

failure to comply with Crim.R. 11(C)(2)(a), thereby requiring the vacation of the defendant's

guilty or no contest plea." Id. "By contrast, a trial court's mention of a component of the

maximum penalty during a plea colloquy, albeit incomplete or perhaps inaccurate, does not

constitute a complete failure to comply with Crim.R. 11(C)(2)(a)." Id. Therefore, because

                                             -6-
                                                                      Butler CA2020-12-125

the trial court advised Gabbard, although inaccurately, the maximum prison sentence he

faced by pleading guilty to aggravated possession of drugs was a maximum, mandatory

eight-year prison term, the trial court's failure to comply with Crim.R. 11(C)(2)(a) was not a

complete failure that alleviated the need for Gabbard to demonstrate prejudice before his

guilty plea could be vacated.

       {¶ 18} Having concluded that neither of the two exceptions to the prejudice

requirement set forth in Dangler apply to the case at bar, we next consider whether Gabbard

has met his burden requiring him to demonstrate that he was prejudiced by the trial court's

failure. See Broughton, 2021-Ohio-2987 at ¶ 22. "The test for prejudice is whether the plea

would have otherwise been made." Dangler, 2020-Ohio-2765, at ¶ 16. "Prejudice must be

established 'on the face of the record.'" Id. at ¶ 24, quoting Hayward v. Summa Health

Sys./Akron City Hosp., 139 Ohio St.3d 238, 2014-Ohio-1913, ¶ 26. Therefore, for Gabbard

to demonstrate prejudice, Gabbard must show, based on the face of the record, that he

would not have entered a guilty plea to aggravated possession of drugs if he had been

properly advised that the maximum penalty he faced included an indefinite sentence of eight

to 12 years in prison under the Reagan Tokes Law rather than a maximum, mandatory

eight- year prison term.

       {¶ 19} In this case, however, Gabbard does nothing more than claim that he was

prejudiced by the mere fact that the trial court did not properly advise him of the maximum

prison sentence he faced prior to entering his guilty plea. But, if that was all it took to

demonstrate prejudice, the prejudice requirement would all but be eliminated to the point

where it was essentially nonexistent. See Dangler at ¶ 24 (rejecting appellant's claim that

appellant demonstrated prejudice based solely on the fact that he was challenging his plea

on appeal as that would "be tantamount to eliminating the prejudice requirement

altogether"). The prejudice requirement is there for a reason; to effectuate a return to the

                                             -7-
                                                                        Butler CA2020-12-125

"traditional rule" requiring a defendant to establish prejudicial error before the defendant's

conviction may be reversed on appeal. Id. at ¶ 13. Therefore, without any evidence

indicating Gabbard's guilty plea would not have been made but for the trial court failing to

properly advise Gabbard of the maximum prison sentence he faced under the Reagan

Tokes Law, Gabbard has not demonstrated the prejudice necessary to vacate his guilty

plea to aggravated possession of drugs.

       {¶ 20} In so holding, we note that just as it did for Gabbard's first assignment of error

discussed above, the state also conceded error as it relates to Gabbard's second

assignment of error discussed herein. This court, however, is not required to accept an

improper concession offered by the state. See, e.g., State v. Rarden, 12th Dist. Butler No.

CA2018-03-044, 2018-Ohio-4487, ¶ 13 (rejecting the state's concession of error regarding

appellant's claim the trial court erred in its imposition of postrelease control and refusing the

state's request for this court to remand the issue of postrelease control for a limited

resentencing hearing); State v. Gresham, 8th Dist. Cuyahoga No. 95240, 2011-Ohio-2519,

¶ 17 (rejecting the state's concession of error regarding appellant's claim the trial court erred

by sentencing him to an additional five years in prison after appellant was found guilty of

involuntary manslaughter after having discharged a firearm from a motor vehicle).

Therefore, despite the state's concession, because we find no merit to any of the arguments

raised by Gabbard in support of his second assignment of error, Gabbard's second

assignment of error lacks merit and is overruled.

       {¶ 21} Judgment affirmed in part, reversed in part, and remanded for the limited

purpose of resentencing.


       M. POWELL, P.J., and BYRNE, J., concur




                                               -8-